DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 9/16/2021 has been received and will be entered.
Claim(s) 1, 4-11, and 15-23 is/are pending.
Claim(s) 1, 4, 5, 6, 8, 9, 10, 11, 17, 19, and 23 is/are currently amended.
Claim(s) 2-3, 12-14, and 24-33 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claims 6 and 24-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 2, 4, 9, 10, 11 under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0289203 to Jiang, et al. in view of: (i) Koziol, The Characterization and Circumvention of Carbon Nanotube Junctions – The Route to Practical Carbon Conductors Through Extreme Frequency, Fields, and Light, 10 September 2015 (2015-09-10), XP002778388, Retrieved from the Internet: URL: www.dtic.mil/aet-tr-doc/Ddf?AD=ADA622828 [retrieved on 2018-02-21] (cited by Applicants, hereinafter “Koziol at __”), to show a state of fact, as understood the traversal relies on amendments and arguing an advantage associated with the new language in Claim 1. The Remarks state:
Independent Claim 1 has been amended to refer to a “self-supporting carbon nanotube-based material” and to the duration of illumination as follows: 
“wherein the illumination portion undergoes an oxidation chemical reaction and illumination takes place over a time scale not longer than the duration of the oxidation chemical reaction’.
The basis for this amendment appears on page 10, lines 3 to 5 of the published PCT application.
As stated on page 10, lines 20 and 21 of the published application, the duration of illumination stated in newly amended Claim 1 provides advantages including a reduced likelihood that the self-supporting carbon nanotube-based material will be burnt away.

(Remarks of 9/16/2021 at 11). This has been considered, but is not persuasive. This, or substantially similar language, appears to have been amended from Claim 12, which was rejected. 
Jiang states:

[0045] It is to be understood that the ways of laser irradiating are arbitrary. The moving direction of the laser device 140 is parallel or perpendicular to the direction of pulling. For a laser device 140 with a stable power density, the slower the moving speed of the laser device 140, the more carbon nanotube bundles of the carbon nanotube film 118 will be destroyed, and the higher the light transmittance of the transparent carbon nanotube film 112 will be. But if the speed is too slow, the carbon nanotube film 118 will be completely destroyed. In the present embodiment, a power density of the laser 142 is greater than 0.1.times.10.sup.4 W/m.sup.2, a diameter of the irradiating pattern of the laser approximately ranges from 1 micron to 5 millimeters, wherein a time of laser irradiation is less than 1.8 s. In the present embodiment, the laser 142 is a carbon dioxide laser and the power density of the laser 142 is 30 W. A wavelength of the laser 142 is 10.6 micron. The diameter of the irradiating pattern of the laser is 3 millimeters. A moving speed of the laser device 140 is less than 20 m/s.

(Jiang 3: [0045]) (emphasis added). This suggests that the longer the exposure to the laser (i.e. the slower the laser device 140 moves), the more nanotubes are destroyed.  By extension, the shorter the exposure, the fewer nanotubes that are destroyed. Furthermore, as understood, the entire process, including fixing of the nanotube film, etc., is carried out in an oxidative atmosphere. See (Jiang 2: [0040]-[0041]). The laser irradiation however “is less than 1.8 s,” strongly suggesting a time scale not longer than the duration of oxidation. (Jiang 3: [0045]). The rejection is reasserted as proper. The purported advantages as argued are understood as expected in view of the teachings of Jiang.
	As to the new “self-supporting” language of the claim, while mentioned, the Remarks do not specifically argue this language vis-à-vis Jiang. (Remarks of 9/16/2021 at 11). The “self-supporting” language is discussed in the Specification. The Specification states:
It is therefore apparent that there is still room for improvement in the electrical conductivity of CNT cables and, more generally, for CNT-based materials which are capable of being self-supporting. Such materials are sometimes referred to as "self supporting CNT 


(S. 4: 29 – 5: 5). As understood, the films of Jiang meet this definition. Note the suspension from two opposing ends. (Jiang “Fig. 2”). 
	For completeness, it appears as if the rejection of Claim 9 was inadvertently truncated. The Remarks do not address this claim, nor do they appear to be making the subject matter of this claim central to the case for patentability. The rejection of Claim 9 is corrected. The rejection is MAINTAINED, as updated below. 
II. With respect to the rejection of Claim(s) 1, 2, 4, and 9-22 under 35 U.S.C. 103 as being unpatentable over US 2009/0289203 to Jiang, et al. in view of: (i) Koziol, The Characterization and Circumvention of Carbon Nanotube Junctions – The Route to Practical Carbon Conductors Through Extreme Frequency, Fields, and Light, 10 September 2015 (2015-09-10), XP002778388, Retrieved from the Internet: URL: www.dtic.mil/aet-tr-doc/Ddf?AD=ADA622828 [retrieved on 2018-02-21] (cited by Applicants, hereinafter “Koziol at __”), while acknowledged, this rejection was not specifically traversed. (Remarks of 9/16/2021 at 10-11). The analysis is presumed correct. The rejection is MAINTAINED, as updated below. 
III. With respect to the rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over US 2009/0289203 to Jiang, et al. in view of: (i) Koziol, The Characterization and Circumvention of Carbon Nanotube Junctions – The Route to Practical Carbon Conductors Through Extreme Frequency, Fields, and Light, 10 September 2015 (2015-09-10), XP002778388, Retrieved from the Internet: URL: www.dtic.mil/aet-tr-doc/Ddf?AD=ADA622828 [retrieved on 2018-02-21] (cited by Applicants, hereinafter “Koziol at __”), and further in view of: (ii) US 
IV. With respect to the rejection of Claims 5-6 under 35 U.S.C. 103 as being unpatentable over US 2009/0289203 to Jiang, et al. in view of: (i) Koziol, The Characterization and Circumvention of Carbon Nanotube Junctions – The Route to Practical Carbon Conductors Through Extreme Frequency, Fields, and Light, 10 September 2015 (2015-09-10), XP002778388, Retrieved from the Internet: URL: www.dtic.mil/aet-tr-doc/Ddf?AD=ADA622828 [retrieved on 2018-02-21] (cited by Applicants, hereinafter “Koziol at __”), and further in view of: (ii) Chen, et al., Highly pure, millimieter-tall, sub-2-nanometer diameter single-walled carbon nanotube forests, Carbon 2016; 107: 433-439 (hereinafter “Chen at __”), while acknowledged, this rejection was not specifically traversed. (Remarks of 9/16/2021 at 10-11). The analysis is presumed correct. The rejection is MAINTAINED, as updated below.
V. With respect to the rejection of Claim(s) 7, 8, and 23-33 under 35 U.S.C. 103 as being unpatentable over US 2009/0289203 to Jiang, et al. in view of: (i) Koziol, The Characterization and Circumvention of Carbon Nanotube Junctions – The Route to Practical Carbon Conductors Through Extreme Frequency, Fields, and Light, 10 September 2015 (2015-09-10), XP002778388, Retrieved from the Internet: URL: www.dtic.mil/aet-tr-doc/Ddf?AD=ADA622828 [retrieved on 2018-02-21] (cited by Applicants, hereinafter “Koziol at __”), and further in view of: (ii) US 2013/0309473 to Sundaram, et al., while acknowledged, this rejection was not specifically traversed. (Remarks of 9/16/2021 at 10-11). The analysis is presumed correct. The rejection is MAINTAINED, as updated below.


Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 4, 9, 10, 11, 15, 16, 17, 18, 19, 20, 21, 22– or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0289203 to Jiang, et al. in view of:
(i) Koziol, The Characterization and Circumvention of Carbon Nanotube Junctions – The Route to Practical Carbon Conductors Through Extreme Frequency, Fields, and Light, 10 September 2015 (2015-09-10), XP002778388, Retrieved from the Internet: URL: www.dtic.mil/aet-tr-doc/Ddf?AD=ADA622828 [retrieved on 2018-02-21] (cited by Applicants, hereinafter “Koziol at __”).

With respect to Claim 1, this claim requires “providing a self-supporting carbon nanotube-based material.” A self-supporting nanotube material is provided. (Jiang 2: [0027], passim – “carbon nanotube film”). The Response to Arguments section above is incorporated herein by reference.
Claim 1 further requires “suspending the self-supporting carbon nanotube-based material in an oxidative atmosphere.” The nanotube film is suspended. (Jiang 2: [0027] et seq., “Fig. 2”) (note suspension between platforms 110, 120, 130). An oxidative atmosphere is taught. (Jiang 2: [0040]). 
Claim 1 further requires “illuminating an illumination portion of the self-supporting carbon nanotube-based material with electromagnetic radiation to heat the illumination portion, the illumination portion being out of direct contact with any supporting surface, heat being continuously conducted away from the illumination portion to a non-illumination portion of the carbon nanotube-based material, said heating in the oxidative atmosphere causing at least partial oxidation and at least partial removal of amorphous carbon, partly ordered non-tubular carbon, and/or defective nanotubes in the self-supporting carbon nanotube-based material, leaving a 
Claim 1 further requires “the illumination portion undergoes an oxidation chemical reaction and illumination takes place over a time scale not longer than the duration of the oxidation chemical reaction.” Jiang states:
[0045] It is to be understood that the ways of laser irradiating are arbitrary. The moving direction of the laser device 140 is parallel or perpendicular to the direction of pulling. For a laser device 140 with a stable power density, the slower the moving speed of the laser device 140, the more carbon nanotube bundles of the carbon nanotube film 118 will be destroyed, and the higher the light transmittance of the transparent carbon nanotube film 112 will be. But if the speed is too slow, the carbon nanotube film 118 will be completely destroyed. In the present embodiment, a power density of the laser 142 is greater than 0.1.times.10.sup.4 W/m.sup.2, a diameter of the irradiating pattern of the laser approximately ranges from 1 micron to 5 millimeters, wherein a time of laser irradiation is less than 1.8 s. In the present embodiment, the laser 142 is a carbon dioxide laser and the power density of the laser 142 is 30 W. A wavelength of the laser 142 is 10.6 micron. The diameter of the irradiating pattern of the laser is 3 millimeters. A moving speed of the laser device 140 is less than 20 m/s.

(Jiang 3: [0045]) (emphasis added). This suggests that the longer the exposure to the laser (i.e. the slower the laser device 140 moves), the more nanotubes are destroyed.  By extension, the shorter the exposure, the fewer nanotubes that are destroyed. Furthermore, as understood, the entire See (Jiang 2: [0040]-[0041]). The laser irradiation however “is less than 1.8 s.” (Jiang 3: [0045]). This is interpreted as being on a time scale not longer than the duration of the oxidation chemical reaction. Alternatively or additionally, the passage above presents a result-effective variable relationship between time and nanotubes destroyed. Optimization of a result-effective variable does not impart patentability. MPEP 2144.05. 
As to Claim 4, the film is understood as all nanotubes, i.e. at least 50%. (Jiang 2: [0027]). 
As to Claim 9, to the extent Jiang may not teach the irradiation size vis-à-vis the film, changes in size do not impart patentability. MPEP 2144.04 IV. A. Size of the film is controlled by the size of nanotube array. (Jiang 2: [0027], “Fig. 2”). 
As to Claim 10, the movement of the illumination portion vis-à-vis the nanotubes is taught. (Jiang 3: [0045]).  
As to Claim 11, the movement of the illumination portion vis-à-vis the nanotubes is taught. (Jiang 3: [0045]).  
As to Claims 15-16, Jiang teaches irradiating the nanotubes increases their temperature, and in turn, how many are destroyed. (Jiang 3: [0044]-[0049]). Temperature is understood as a result-effective variable, optimization of which does not impart patentability. MPEP 2144.05. 
As to Claim 17, destruction/ignition of the carbon nanotubes is taught. (Jiang 3: [0044]-[0049]). Ergo, the fluence/intensity is taught. 
As to Claim 18, as discussed above, Jiang teaches that the irradiation time is related to the amount of nanotubes destroyed/combusted.  (Jiang 3: [0044]-[0049]). The mass ratio of nanotubes after irradiation (i.e. with the nanotubes destroyed/combusted) to that before (i.e. without the nanotubes destroyed/combusted) is a function of the time the nanotubes are treated (and in turn 
As to Claim 19, to the extent Jiang may not teach the “further treatment,” Koziol does. (Koziol at 14) (“As an additional post process step, this catalyst can be easily removed by wet chemistry techniques.”). This results in a more pure or cleaner product. “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable  of combining the prior art references.” DyStar Textilfarben GmbH  & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).
As to Claim 20, notwithstanding the issues above, this claim recites specialized testing protocols and/or equipment not at the disposal of the Office. However, as the product (nanotube films) and the process (laser irradiation in an oxidative atmosphere) is taught, it is expected the properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 21, the discussion of Claim 20 is relied on.
As to Claim 22, the discussion of Claim 20 is relied on.

II. Claims 5-6 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0289203 to Jiang, et al. in view of:
(i) Koziol, The Characterization and Circumvention of Carbon Nanotube Junctions – The Route to Practical Carbon Conductors Through Extreme Frequency, Fields, and Light, 10 September 2015 (2015-09-10), XP002778388, Retrieved from the Internet: URL: www.dtic.mil/aet-tr-doc/Ddf?AD=ADA622828 [retrieved on 2018-02-21] (cited by Applicants, hereinafter “Koziol at __”), and further in view of:
(ii) Chen, et al., Highly pure, millimieter-tall, sub-2-nanometer diameter single-walled carbon nanotube forests, Carbon 2016; 107: 433-439 (hereinafter “Chen at __”).

The discussions accompaing “Rejections I” above are incorporated herein by reference. 
As to Claim 5, Jiang refers to nanotubes in the generic, i.e. does not teach whether they are single-walled, double-walled, etc. This difference does not impart patentability. Chen teaches arrays with SWNT that read on the wt%. (Chen at 436, col. 2) (absolute purity of 95.5%). Use of known arrays to draw the films/yarn of Jiang is an obvious expedient. The articulated rationale is that it reflects substitution of known elements (one nanotube array for another) to achieve predictable results. Alternativley or additionally, on would be motivated to draw nanotube films from the arrays taught in Chen due to their high purity. 
As to Claim 6, a length of 1 mm (i.e. at least 10 µm) is taught. (Chen at 435, Fig. 1(e)). 

III. Claim(s) 7, 8 and 23 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0289203 to Jiang, et al. in view of:
(i) Koziol, The Characterization and Circumvention of Carbon Nanotube Junctions – The Route to Practical Carbon Conductors Through Extreme Frequency, Fields, and Light, 10 September 2015 (2015-09-10), XP002778388, Retrieved from the Internet: URL: www.dtic.mil/aet-tr-doc/Ddf?AD=ADA622828 [retrieved on 2018-02-21] (cited by Applicants, hereinafter “Koziol at __”), and further in view of:
(ii) US 2013/0309473 to Sundaram, et al.
The discussions accompanying “Rejections I” above is incorporated herein by reference. 
As to Claim 7, to the extent Jiang may not teach the density of the carbon-nanotube based material, this difference does not impart patentability. Sundaram teaches carbon-nanotube based material with the claimed density. (Sundaram 3: [0053]). Substitution of the carbon nanotube material of Sundaram, which is a similar fiber/film (Sundaram 3: [0051]-[0052]), is an obvious expedient. The articulated rationale is that it reflects substitution of known elements to achieve predictable results. This does not impart patentability. MPEP 2143. Alternatively or additionally, one would be motivated to irradiate the fibers/films of Sundaram per the process of Jiang and/or Koziol for the reasons noted by Koziol. (Koziol at 14) (enhanced alignment, optical transparency, elimination of non-conductive nanotubes, etc.). 
As to Claim 8, to the extent Jiang may not teach carbon-nanotube based material made by a floating catalyst process, this difference does not impart patentabilty. Sundaram teaches a floating catalyst process. (Sundaram 1: [0019] et seq.). The combination reflects application of known techniques (nanotube materials made by floating catalyst, per Sundaram) to a known method (laser irradiation of nanotube materials, per Jiang), to achieve predictable results. The additional rationales articulated above in connection with Claim 7 apply as well. 
As to Claim 23, Sundaram teaches forming an aerogel. (Sundaram 6: [0122]). A floating catalyst process is taught. (Sundaram 1: [0019] et seq.). Sundaram teaches densifying (i.e. consolidating) the aerogel with a solvent like acetone or divinyl benzene (interpreted as extracting). (Sundaram 8: [0157]). The combination reflects application of known techniques (i.e. the oxidative treatment of Jiang) to known materials (films made by the Cambridge floating i.e. Sundaram) to achieve predictable results. This does not impart patentability. MPEP 2143. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736